Name: Commission Regulation (EEC) No 4029/87 of 30 December 1987 fixing the minimum levies on the importation of olive oil and levies on the importation of other olive oil sector products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 87No L 378/60 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 4029/87 of 30 December 1987 fixing the minimum levies on the importation of olive oil and levies on the importation of other olive oil sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1514/76 of 24 June 1976 on imports of olive oil originating in Algeria (3), as last amended by Regulation (EEC) No 798/87 (4), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1521 /76 of 24 June 1976 on imports of olive oil originating in Morocco (*), as last amended by Regulation (EEC) No 799/87 (*), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1508/76 of 24 June 1976 on imports of olive oil originating in Tunisia (J), as last amended by Regulation (EEC) No 413/86 (8), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1180/77 of 17 May 1977 on imports into the Community of certain agricultural products originating in Turkey (9), as last amended by Regulation (EEC) No 800/87 (10), and in particular Article 10 (2) thereof, Having regard to Council Regulation (EEC) No 1620/77 of 18 July 1977 laying down detailed rules for the impor ­ tation of olive oil from Lebanon (") ; Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomencature and on the Common Customs Tariff (12), and in particular Article 15 thereof, Whereas by Regulation (EEC) No 3131 /78 (13) the Commission decided to use the tendering procedure to fix levies on olive oil ; Whereas Article 3 of Council Regulation (EEC) No 2751 /78 of 23 November 1978 laying down general rules for fixing the import levy on olive oil by tender (H) speci ­ fies that the minimum levy rate shall be fixed for each of the products concerned on the basis of the situation on the world market and the Community market and of the levy rates indicated by tenderers ; Whereas in the collection of the levy, account should be taken of the provisions in the Agreements between the Community and certain third countries ; whereas in parti ­ cular the levy applicable for those countries must be fixed taking as a basis for calculation the levy to be collected on imports from the other third countries ; Whereas, with regard to 'Turkey and the Maghreb coun ­ tries, the provisions of this Regulation should be without prejudice to the additional amount to be determined in accordance with the agreements between the Community and these third countries ; Whereas application of the rules recalled above to the levy rates indicated by tenderers on 28 and 29 December 1987 leads to the minimum levies being fixed as indicated in Annex I to this Regulation ; Whereas Regulation (EEC) No 2658/87 introduces from 1 January 1988 a new combined nomenclature meeting the requirements of both the Common Customs Tariff and the Community's statistics of foreign trade and replacing the present nomenclature ; Whereas the import levy on olives falling within subhead ­ ings 0709 90 39 and 0711 20 90 and on products falling within subheadings 1522 00 31 , 1522 00 39 and 2306 90 19 of the combined nomenclature must be calcu ­ lated from the minimum levy applicable on the olive oil contained in these products ; whereas, however, the levy charged for olive oil may not be less than an amount equal to 8 % of the value of the imported product, such amount to be fixed at a standard rate ; whereas application of these provisions leads to the levies being fixed as indi ­ cated in Annex II to this Regulation, (') OJ No 172, 30 . 9 . 1966, p . 3025/66. 0 OJ No L 377, 31 . 12. 1987. 0 OJ No L 169, 28 . 6 . 1976, p . 24. 0 OJ No L 79, 21 . 3 . 1987, p . 11 . 0 OJ No L 169, 28 . 6 . 1976, p . 43 . ( «) OJ No L 79, 21 . 3 . 1987, p . 12. f) OJ No L 169, 28 . 6 . 1976, p . 9 . (') OJ No L 48 , 26. 2. 1986, p . 1 . 0 OJ No L 142, 9 . 6 . 1977, p . 10 . (10) OJ No L 79, 21 . 3 . 1987, p . 13 . ( » OJ No L 181 , 21 . 7 . 1977, p . 4. (&gt; 2) OJ No L 256, 7 . 9 . 1987, p. 1 . (&gt; 3) OJ No L 370, 30. 12. 1978, p . 60 . M OJ No L 331 , 28 . 11 . 1978, p . 6 . 31 . 12. 87 Official Journal of the European Communities No L 378/61 HAS ADOPTED THIS REGULATION : Article 1 The minimum levies on olive oil imports are fixed in Annex I. Article 2 The levies applicable on imports of other olive oil sector products are fixed in Annex II. Article 3 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1987. For the Commission Frans ANDRIESSEN Vice-President 31 . 12. 87No L 378/62 Official Journal of the European Communities ANNEX I Minimum import levies on olive oil (ECU/100 kg) CN code Non-member countries 1509 10 10 62,00 (') 1509 10 90 62,00 (') 1509 90 00 73,00 (2) 1510 00 10 62,00 (') 1510 00 90 100,00 (3) (') For imports of oil falling within this tariff subheading and produced entirely in one of the countries listed below and transported directly from any of those countries to the Community, the levy to be collected is reduced by : (a) Lebanon : 0,60 ECU/100 kg ; (b) Turkey : 11,48 ECU/100 kg (') provided that the operator furnishes proof of having paid the export tax applied by that country ; however, the repayment may not exceed the amount of the tax in force ; (c) Algeria, Tunisia and Morocco ; 12,69 ECU/100 kg (*) provided that the operator furnishes proof of having paid the export tax applied by that country ; however, the repayment may not exceed the amount of the tax in force. (*) These amounts may be increased by an additional amount to be determined by the Community and the third countries in question . (2) For imports of oil falling within this tariff subheading : (a) produced entirely in Algeria, Morocco or Tunisia and transported directly from any of those countries to the Community, the levy to be collected is reduced by 3,86 ECU/ 100 kg ; (b) produced entirely in Turkey and transported directly from that country to the Community, the levy to be collected is reduced by 3,09 ECU/ 100 kg. (3) For imports of oil falling within this tariff subheading : (a) produced entirely in Algeria, Morocco or Tunisia and transported directly from any of those countries to the Community, the levy to be collected is reduced by 7,25 ECU/100 kg ; (b) produced entirely in Turkey and transported directly from that country to the Community, the levy to be collected is reduced by 5,80 ECU/ 100 kg. ANNEX II Import levies on other olive oil sector products (ECU/100 kg) CN code Non-member countries 0709 90 39 13,64 0711 20 90 13,64 1522 00 31 31,00 1522 00 39 49,60 2306 90 19 4,96